Citation Nr: 1140310	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased compensable disability rating for residuals of a stress fracture of the left heel. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from May to June 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO, in part, continued a noncompensable disability rating assigned to the service-connected residuals of a stress fracture of the left heel.  The Veteran appealed the RO's October 2007 rating action to the Board.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining any outstanding relevant treatment records and affording the Veteran an adequate medical examination.  See 38 U.S.C.A. § 5103(A) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(2011).  

VA last examined the Veteran to determine the current severity of his service-connected residuals of a stress fracture of the left heel in May 2007.  VA treatment records, dated in August 2007, April 2008 and April 2010, reflect that the Veteran has sought treatment for increased left heel pain.  The most recent records obtained by the RO appear to have been those printed in August 2010.  In December2010, the Veteran's representative submitted a November 2010 letter in which a VA podiatrist explained that the Veteran was seen in October 2010 complaining of heel pain, that recent treatment had not helped, that additional treatment had been prescribed, and that the Veteran was supposed to follow up in five weeks to discuss if the treatment worked and, if not, what surgical options were available.  There are no more recent VA treatment records submitted by the Veteran or obtained by the RO.  

The mention of a follow up and of possible surgical treatment options raises two issues.  First, that there is a distinct possibility that there are additional relevant VA treatment records (since August 2010) that are not associated with the claims file.  Second, given that surgical options were apparently being considered in November 2010, it raises a question as to the severity of his disability on appeal.  

On remand, treatment records from the VA Medical Center system in Cleveland, Ohio dating from August 2010 that pertain to the Veteran's service-connected residuals of a stress fracture of the left heel must be obtained and added to the claims file.  

Once this is accomplished, VA must provide the Veteran with an adequate examination that addresses the manifestations and level of disability caused by his service-connected residuals of a stress fracture of the left heel.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send a letter to the Veteran and his representative requesting that the Veteran identify all providers of treatment of his feet, that he has not already identified, and either submit treatment records not previously submitted from those providers, or provide VA with the necessary authorization for VA to assist him in obtaining such evidence.  Any records obtained must be associated with the claims file.  

Irrespective of whether the Veteran identifies any treatment providers, the RO/AMC must obtain all records of VA treatment of the Veteran's feet at the Cleveland VA Medical Center system from August 1, 2010 to the present, and associate those records with the claims file.  

All attempts to procure records should be documented in the claims files.  If the RO/AMC cannot obtain records identified by the Veteran, notations to that effect should be inserted in the claims files.  The Veteran and his representative are to be notified in writing of unsuccessful efforts in this regard, as required by 38 C.F.R. § 3.159(e).  

2.  After the development listed above has been accomplished and any additional evidence has been associated with the claims files, schedule the Veteran for a C&P examination to determine the severity of and all manifestations of his service-connected residuals of a stress fracture of the left heel.  The claims file and a copy of this remand should be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  In addition to any other findings, the examiner must address whether and the extent to which the Veteran's residuals of a stress fracture of the left heel results in weakened movement, excess fatigability, incoordination, or pain, and whether and the extent to which such symptoms limit functional ability, including during flare-ups and with repetitive use.  

3.  After undertaking any development deemed appropriate in addition to that specified above, readjudicate the issue on appeal taking into consideration all evidence added to the claims file since the last supplemental statement of the case was issued in August 2010.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


